Exhibit 10.8

Execution Version

UTi Worldwide Inc.

9 Columbus Centre, Pelican Drive

Road Town, Tortola

British Virgin Islands

February 26, 2014

P2 Capital Partners, LLC

590 Madison Avenue, 25th Floor

New York, NY 10022

Amended and Restated Letter Agreement

This amended and restated letter agreement (this “Letter Agreement”) amends,
restates and supersedes in its entirety that certain letter agreement dated
April 22, 2013, between P2 Capital Partners, LLC (“P2 Capital”) and UTi
Worldwide Inc. (“UTi”) setting forth, among other things, the terms under which
Josh Paulson, an executive with P2 Capital (the “Candidate”), would be appointed
to the Board of Directors of UTi (the “Board”).

In accordance with our recent discussions, this Letter Agreement sets forth
certain understandings among the parties in connection with the purchase by a
certain affiliate of P2 Capital of certain convertible preferred shares sold by
UTi pursuant to the Share Purchase Agreement dated as of February 26, 2014,
between UTi and P2 Capital Master Fund X, L.P. (the “Share Purchase Agreement”,
the closing of such purchase, the “Closing”). The effectiveness of this Letter
Agreement shall be conditioned upon the Closing, and until the Closing, the
existing letter agreement dated April 22, 2013 referenced above shall remain in
full force and effect.

Capitalized terms used but not defined herein shall have the meanings given to
such terms in Section 4 of this Letter Agreement.

In connection with the foregoing, the parties agree as follows:

1. UTi agrees that:

a. For so long as P2 Capital and its affiliates have continuously since the date
hereof collectively beneficially owned at least 5.0% of the then-outstanding
ordinary shares, no par value, of UTi (“Ordinary Shares”) on an as-converted,
fully-diluted basis, P2 Capital will have the right to designate for nomination
for election or reelection to the Board one individual (a “P2 Capital Nominee”),
who shall be the managing member of P2 Capital or a partner of P2 Capital or one
of its affiliates (it being agreed and acknowledged that the Candidate currently
serves on the Board as a P2 Capital Nominee). Subject to the satisfactory
completion of a director questionnaire and a standard background check, the
Nomination & Corporate Governance (“NCG”) Committee of the Board shall approve
such nomination, unless the NCG Committee determines in good faith and after
consideration of specific written advice of outside



--------------------------------------------------------------------------------

 

2

counsel (a copy of which will be provided to P2 Capital), that the P2 Capital
Nominee fails to satisfy the following requirements: (i) the independence
requirements of NASDAQ, (ii) the applicable requirements regarding service as a
director of the Company under applicable law, the NASDAQ Stock Market Rules or,
if the Ordinary Shares are not listed on NASDAQ, any comparable rule or
regulation of the primary stock exchange or quotation system on which the
Ordinary Shares are listed or quoted, regarding service as a director and
(iii) the recommendation of such P2 Capital Nominee is not reasonably expected
to violate the fiduciary duties of UTi, the Board or the NCG Committee (the
“Nominee Qualification Requirements”), in which case, UTi shall provide P2
Capital with a reasonable opportunity to designate an alternate P2 Capital
Nominee.

b. UTi and the Board will, subject to satisfaction of their respective fiduciary
duties, cause the P2 Capital Nominee approved by the NCG Committee to be
included in management’s slate of nominees for those Shareholders Meetings (as
defined below) at which members of the Board are elected and will recommend such
person for election to the Board.

c. UTi will enter into the Registration Rights Agreement which will amend and
restate the existing registration rights agreement with P2 Capital to register
the resale by P2 Capital of Registrable Securities under the Securities Act on
the terms described therein.

d. If, prior to the expiration of a P2 Capital Director’s term, the P2 Capital
Director is unable to serve as a director on behalf of P2 Capital, resigns as a
director of UTi or is removed as a director of UTi (other than as a result of
Section 2(a) below), P2 Capital shall have the ability to recommend a substitute
person, who shall be the managing member of P2 Capital or a partner of P2
Capital or one of its affiliates, to fill the resulting vacancy. Such
recommendation will be subject to the satisfaction of the Nominee Qualification
Requirements. In the event such substitute person does not satisfy the Nominee
Qualification Requirements, P2 Capital will have the right to recommend
additional substitute persons until one substitute person shall be accepted by
the NCG Committee and the Board will, subject to satisfaction of its fiduciary
duties, appoint such person to the Board no later than five business days after
the NCG Committee’s recommendation of that person. So long as any P2 Capital
Nominee is eligible to be so designated in accordance with this Letter
Agreement, the Company shall not take any action to remove such person as a
director without cause without the prior written consent of P2 Capital.

e. Unless otherwise agreed to by the Board, upon the election or appointment of
any P2 Capital Nominee to the Board, the Board shall appoint such person to the
Compensation Committee and the NCG Committee and, upon request by such person,
any newly formed committees of the Board that the Board may establish from time
to time after the date hereof unless the NCG Committee determines in good faith
and after consideration of specific written advice of outside counsel (a copy of
which will be provided to P2 Capital) that such appointment would not be
consistent with its fiduciary duties.



--------------------------------------------------------------------------------

 

3

f. The P2 Capital Director shall be entitled to compensation and reimbursement
consistent with the compensation and reimbursement received by other members of
the Board, which will be paid in a manner consistent with past practice;
provided that such compensation shall be paid to P2 Capital or its designee(s).

g. UTi agrees to maintain directors’ insurance for any P2 Capital Director in an
amount not less than the amount of coverage provided from time to time for other
members of the board of directors. The Company shall indemnify each P2 Capital
Director to the same extent it indemnifies its other directors pursuant to its
organizational documents and applicable law and shall enter into an
Indemnification Agreement with such P2 Capital Director to be effective upon the
election or appointment of such P2 Capital Director to the Board, in a manner no
less favorable to such P2 Capital Director as provided to the Candidate in the
Indemnification Agreement with the Candidate, dated as of April 22, 2013,
subject to the satisfaction of applicable fiduciary duties.

2. P2 Capital agrees that:

a. If, at any time during the term of a P2 Capital Director, P2 Capital or any
of its affiliates effects a transaction or series of transactions that results
in P2 Capital and its affiliates collectively beneficially owning less than 5.0%
of the then outstanding Ordinary Shares on an as-converted, fully-diluted basis,
P2 Capital will no longer have any right to designate any directors of the Board
pursuant to this Letter Agreement, and will cause any P2 Capital Director then
in office to offer to resign from the Board.

b. So long as P2 Capital and its affiliates collectively beneficially own at any
time at least 5.0% of the outstanding Ordinary Shares on an as converted, fully
diluted basis, P2 Capital and its affiliates will vote all voting securities
that they are entitled to vote at any UTi annual or other meeting of the
shareholders (any such meeting, a “Shareholders Meeting”) in favor of the
election of each of the Board’s nominees to stand for election at any
Shareholders Meeting (the “Board Nominees”) and against any competing nominees
and in accordance with the recommendation of the Board on any shareholder
proposal, and will not take any action intended to solicit, persuade, encourage
or otherwise advise, influence or convince any other shareholder of UTi not to
vote in favor of the election of any of the Board Nominees or not to vote in
favor of such Board recommendation at any Shareholders Meeting.

c. P2 Capital and its affiliates hereby irrevocably appoint, subject to
Section 2(d), the Chairman of the Board of UTi and any individual designated in
writing by UTi as P2 Capital’s proxy and attorney-in-fact (with full power of
substitution), for and in the name, place and stead of P2 Capital to vote, or
cause to be voted, all voting securities beneficially owned by P2 Capital and
its affiliates, in a manner consistent with Section 2(b) above, except as
otherwise required under the Amended and Restated Memorandum of Association of
UTi.



--------------------------------------------------------------------------------

 

4

d. P2 Capital hereby (i) affirms that the irrevocable proxies referenced in
Section 2(c) above are coupled with an interest and may under no circumstances
be revoked so long as P2 Capital and its affiliates collectively beneficially
own at any time at least 5.0% of the outstanding Ordinary Shares on an as
converted, fully diluted basis and (ii) ratifies and confirms all that such
irrevocable proxies may lawfully do or cause to be done by virtue hereof.

e. So long as P2 Capital and its affiliates collectively beneficially own at any
time at least 5.0% of the outstanding Ordinary Shares on an as-converted,
fully-diluted basis, neither P2 Capital nor any of its affiliates will, without
the prior approval of the Board, directly or indirectly:

(i) purchase, offer to purchase, or agree to purchase or otherwise acquire
beneficial ownership of any Ordinary Shares, or any securities or instruments
convertible or exchangeable into Ordinary Shares other than any Ordinary Shares
or other securities acquired pursuant to a conversion of the Convertible
Preference Shares or as pay-in-kind dividends on the Convertible Preference
Shares or other securities of the Company;

(ii) sell, distribute, dispose of the economic rights or benefits of, or
otherwise transfer for value, Ordinary Shares to any person except

(1) in a marketed, customary underwritten public offering of securities
registered under the Securities Act which may be effected through a block trade
with an underwriter so long as the underwriter represents to UTi that the
offering will be fully marketed;

(2) in a transaction pursuant to which the purchaser represents and warrants in
writing for the benefit of UTi, in form and substance reasonably satisfactory to
UTi, that after giving effect to the purchase, such “person” or “group” (as used
for purposes of Sections 13(d) and 14(d) of the Exchange Act, whether or not
applicable) will not beneficially own more than 4.9% of the outstanding Ordinary
Shares on an as-converted, fully-diluted basis,

(3) following any conversion, in a quantity necessary to raise cash equal to the
excess of (x) the income taxes arising from any dividends received, deemed
received or accrued on the Mandatory Convertible Preference Shares, the
conversion of the Mandatory Convertible Preference Shares and any transfer of
Ordinary Shares pursuant to this clause (3) over (y) the amount of cash
previously received with respect to the Mandatory Convertible Preference Shares
or pursuant to this clause (3) (with income taxes determined assuming that any
taxable amount taxed as long-term capital gain or as a qualified dividend (as
reasonably determined by P2 Capital) is subject to tax at a rate of 25% and any
other taxable amount (as reasonably determined by P2 Capital) is subject to tax
at a rate of 50%), subject, in the case of offers and sales pursuant to the
Registration Rights Agreement, to any restrictions, limitations or black-out
periods set forth in the Registration Rights Agreement;



--------------------------------------------------------------------------------

 

5

(4) following any conversion of the Convertible Preference Shares pursuant to
the terms of the Amended and Restated Memorandum of Association of UTi (the
“Memorandum of Association”), if the receipt by P2 and its affiliates of all the
Ordinary Shares upon such conversion is prohibited by Section 1.21 of Clause 12
of the Memorandum of Association of UTi, only in such quantity necessary to
allow the Company to deliver the remaining Ordinary Shares pursuant to
Section 1.21 (i) of Clause 12 of the Memorandum of Association; or

(5) pursuant to a Permitted Transfer (as defined below);

(iii) sell, distribute, dispose of the economic rights or benefits of, or
otherwise transfer for value any Convertible Preference Shares it beneficially
owns (it being understood that conversion of one or more shares of Convertible
Preference Shares shall not be deemed to constitute any of the foregoing) unless
such transfer is

(1) (x) made to an affiliate controlled by P2 Capital and (y) such controlled
affiliate agrees in writing for the benefit of UTi, in form and substance
reasonably satisfactory to UTi and with a copy thereof to be furnished to UTi,
to (A) extend the rights and obligations of P2 Capital under this Letter
Agreement to such controlled affiliate, in which case all references to P2
Capital herein will be deemed to refer to P2 Capital and such controlled
affiliate except as the context otherwise requires, and (B) transfer the
Convertible Preference Shares (or the Ordinary Shares or other securities upon
conversion thereof) back to the transferor at or before such time as such
controlled affiliate ceases to be an affiliate of P2 Capital;

(2) pursuant to a merger, tender offer or exchange offer or other business
combination, acquisition of assets or similar transaction or any change of
control transaction involving the Company or any of its subsidiaries, subject to
approval by the Board of such merger, tender offer or exchange offer or other
business combination, acquisition of assets or similar transaction or change of
control transaction; or

(3) pursuant to the redemption or other acquisition by the Company of its
securities, subject to approval by the Board of such redemption or other
acquisition (each of the transfers described in the foregoing clauses
(1) through (3), a “Permitted Transfer”).

(iv) make, or in any way participate in, any solicitation of proxies to vote, or
seek to advise or influence any person with respect to the voting of, any voting
securities of UTi or any of its subsidiaries, including in relation to the
election of any person (other than a person approved by the Board or as
contemplated by Section 2(b) above) on the Board or removal of any member of the
Board, or seek or propose to influence, advise, change or control the
management, board of directors, policies, affairs or strategy of UTi by way of
any public communication or other communication to holders of securities of UTi
intended for such purpose, except, in each case, with respect to any shareholder
proposal recommended by the Board;



--------------------------------------------------------------------------------

 

6

(v) make a proposal for, or offer of (with or without conditions) any
acquisition of or extraordinary transaction involving UTi or any of UTi’s
subsidiaries or any of their respective securities or assets;

(vi) effect or seek to effect (including, without limitation, by entering into
discussions, negotiations, agreements or understandings with any third person),
offer or propose (whether publicly or otherwise) to effect, or cause or
participate in, or in any way assist or facilitate any other person to effect or
seek, offer or propose (whether public or otherwise) to effect or participate
(except as a holder of Ordinary Shares or Convertible Preference Shares or other
securities of UTi) in a merger, consolidation, division, acquisition or exchange
of substantially all assets or equity, change of control transaction,
recapitalization, restructuring, liquidation or similar transaction involving
UTi or any of its subsidiaries;

(vii) request that UTi amend, waive or otherwise modify this Section 2(e) or
disclose a plan or intention inconsistent with any of the terms in this
Section 2(e);

(viii) make any public disclosure inconsistent with any of the terms in this
Section 2(e) or take any action that could reasonably be expected to require UTi
to make any such public disclosure;

(ix) contest the validity of this Letter Agreement or seek release of the
obligations contained in this Section 2(e) (whether by legal action or
otherwise); or

(x) enter into any discussions, negotiations, arrangements or understandings
with or form a group (as defined above) with, any third party in connection with
such third party’s taking, planning to take, or seeking to take any of the
actions prohibited by clauses (i) through (ix) of this Section 2(e) or otherwise
act, alone or in concert with others, to seek to control or influence the Board
or the management or policies of UTi, including its subsidiaries; provided,
however, that nothing in this Section 2(e) will limit (w) the ability of any P2
Capital Director to vote or otherwise exercise its fiduciary duties as a member
of the Board subject to the terms of this Letter Agreement, (x) the ability of
P2 Capital to exercise its right to designate a P2 Capital Nominee in accordance
herewith or (y) the ability of P2 Capital to participate in Board meetings in a
manner consistent with past practice.

f. P2 Capital hereby confirms that it is aware, and that its affiliates and its
and their respective representatives (who are not already aware) will be
advised, that the United States securities laws generally prohibit any person
who has material non-public information about a company from purchasing or
selling securities of such company on the basis of such information or from
communicating such information to any other person under circumstances in which
it is reasonably foreseeable that such person may purchase or sell such
securities.



--------------------------------------------------------------------------------

 

7

g. At any time a P2 Capital Director is serving on the Board, and if thereafter,
there is not a P2 Capital Director serving on the Board, for 3 months after the
last date a P2 Capital Director served on the Board, P2 Capital and its
affiliates will be subject to and abide by all of the Company’s policies
relating to the trading of securities and subject to Section 2(f) above.

h. P2 Capital will be responsible for any breach of this Section 2 by any of its
affiliates.

3. The parties acknowledge and agree that the Convertible Preference Shares
shall initially be represented by share certificates in the form attached hereto
as Exhibit A, which has been approved by the Board pursuant to the Memorandum of
Association and the Articles of Association of the Company.

4. For purposes of this Letter Agreement, the following terms have the meanings
specified below:

“affiliate” has the meaning given to such term in Rule 12b-2 under the Exchange
Act; provided that any fund or other investment vehicle that is managed or
controlled by any person shall be deemed an affiliate of such person; provided,
further, that (i) portfolio companies in which any person or any of its
affiliates has an investment shall not be deemed an affiliate of such person
unless such person has provided, directly or indirectly, such portfolio company
with confidential information of UTi received in connection with the Share
Purchase Agreement or this Letter Agreement or (ii) the Company, any of its
subsidiaries, or any of the Company’s other controlled affiliates, in each case,
will not be deemed to be affiliates of P2 for purposes of this Letter Agreement.
For purposes of this definition, “control” (including, with correlative
meanings, the term “controlled by”) when used with respect to any person, means
the possession, directly or indirectly, of the power to cause the direction of
management or policies of such person, whether through the ownership of voting
securities, by contract or otherwise.

“beneficially own” and “beneficial ownership” have the meanings given to such
terms in Rules 13d-3 and 13d-5 under the Exchange Act.

“Convertible Preference Shares” means UTi’s Class A Convertible Preference
Shares, Series A, no par value, sold by UTi pursuant to the Share Purchase
Agreement.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

“P2 Capital Director” means any member of the Board designated for nomination by
P2 Capital and actually elected or appointed pursuant to this Letter Agreement
including the Candidate.



--------------------------------------------------------------------------------

 

8

“person” means any natural person, corporation, limited liability company,
partnership, limited partnership, trust, joint venture, association, company,
governmental entity, unincorporated organization, syndicate or other entity,
foreign or domestic.

“Public Equity Holders” means holders of equity securities of UTi, other than P2
Capital and its affiliates and any person included in any group with P2 Capital
or any of its affiliates.

“Registrable Securities” has the meaning assigned to such term in the
Registration Rights Agreement.

“Registration Rights Agreement” means the registration rights agreement dated as
of the Closing, by and among UTi and the parties thereto.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“voting securities” means any securities of UTi entitled to vote generally in
the election of directors of UTi or any direct or indirect rights to acquire any
such securities or any securities convertible into or exchangeable for such
securities.

5. Each party hereto represents that this Letter Agreement has been duly
authorized and approved by all necessary actions.

6. Except as set forth in Section 2(e)(ii) and (iii), this Letter Agreement
shall not be assignable by either party hereto without the prior written consent
of the other party (and any purported assignment without such consent shall be
null and void), is intended to be solely for the benefit of the parties hereto
and is not intended to confer any benefits upon, or create any rights in favor
of, any person other than the parties hereto. This Letter Agreement may not be
amended or waived except by an instrument in writing signed by each of the
parties hereto. This Letter Agreement may be executed in any number of
counterparts, each of which shall be an original, and all of which, when taken
together, shall constitute one agreement. The parties hereto agree that money
damages may not be a sufficient remedy for any breach of this Letter Agreement
and that the parties shall be entitled to injunctive or other equitable relief
to remedy or prevent any breach or threatened breach. This Letter Agreement
shall be governed by, and construed in accordance with, the laws of the State of
Delaware, except as to matters relating to the corporate governance of UTi, in
which event such matters shall be governed by, and construed in accordance with,
the laws of the British Virgin Islands.

[Signature Page Follows]



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms hereof by returning to UTi an executed counterpart
hereof.

 

Very truly yours,

 

UTI WORLDWIDE INC.,

by      

Name: Lance E. D’Amico

Title: Senior Vice President and

Chief Legal Officer

Accepted and agreed as of the date first above written:

 

P2 CAPITAL PARTNERS, LLC, by      

Name: Joshua D. Paulson

Title: Partner



--------------------------------------------------------------------------------

[FORM OF FACE OF PREFERRED SHARE CERTIFICATE]

EXCEPT WITH RESPECT TO THOSE TRANSFERS PERMITTED BY THE AMENDED AND RESTATED
LETTER AGREEMENT BETWEEN P2 CAPITAL PARTNERS, LLC AND THE COMPANY, DATED
FEBRUARY 26, 2014, THE SECURITY REPRESENTED HEREBY IS NOT TRANSFERABLE WITHOUT
THE COMPANY’S PRIOR WRITTEN CONSENT, AND THE ACQUIRER AGREES NOT TO TRANSFER OR
ATTEMPT TO TRANSFER THIS SECURITY WITHOUT SUCH CONSENT, AND FOLLOWING ANY
PURPORTED TRANSFER IN VIOLATION OF THIS LEGEND, THE SECURITY REPRESENTED HEREBY
SHALL BE DEEMED TO HAVE BEEN CANCELLED AND NEITHER THE TRANSFEROR OR TRANSFEREE
SHALL HAVE ANY FURTHER RIGHTS WITH RESPECT TO SUCH SECURITY.

 

Certificate Number [ ]

  [Initial] Number of Convertible Preference Shares: [ ]

CUSIP: [•]

  ISIN: [•]

UTI WORLDWIDE, INC.

7.00% Convertible Preference Shares (of no par value)

(Liquidation Preference as specified below)

UTI WORLDWIDE, INC., a BVI business company (the “Company”), hereby certifies
that [ ] (the “Holder”), is the registered owner of [ ]][the number shown on
Schedule I hereto of] fully paid and non-assessable shares of the Company’s
designated 7.00% Convertible Preference Shares, with no par value and a
Liquidation Preference initially equal to $1,000 per share (the “Convertible
Preference Shares”). The Convertible Preference Shares are transferable on the
register of members in respect of the Convertible Preference Shares maintained
by the CPS Registrar, in person or by a duly authorised attorney, upon surrender
of this certificate together with a duly executed instrument of transfer. The
designations, rights, privileges, restrictions, preferences and other terms and
provisions of the Convertible Preference Shares represented hereby are and shall
in all respects be subject to the provisions of the Amended and Restated
Memorandum and Articles of Association of the Company establishing the terms of
the 7.00% Convertible Preference Shares of UTi Worldwide, Inc. dated February
[•], 2014 as the same may be amended from time to time (the “Memorandum and
Articles of Association”). Capitalized terms used herein but not defined shall
have the meaning given them in the Memorandum and Articles of Association. The
Company will provide a copy of the Memorandum and Articles of Association to the
Holder without charge upon written request to the Company at its principal place
of business.



--------------------------------------------------------------------------------

Reference is hereby made to the provisions of the Convertible Preference Shares
set forth on the reverse hereof and in the Memorandum of Association, which
provisions shall for all purposes have the same effect as if set forth at this
place.

Upon entry of the name of the Holder in the register of members of the Company,
the Holder is bound by the Memorandum and Articles of Association and is
entitled to the benefits thereunder.

IN WITNESS WHEREOF, this certificate has been executed on behalf of the Company
by two Directors of the Company this [__] of [ ] [ ].

 

UTI WORLDWIDE, INC.

By:

     

Name:

Title:

By:

     

Name:

Title:

COUNTERSIGNATURE

These are Convertible Preference Shares referred to in the within-mentioned
Memorandum and Articles of Association.

 

Dated: [ ], [ ]

 

Broadridge Corporate Issuer Solutions, Inc., as CPS Registrar and Transfer Agent

By:

     

Name:

Title:

 



--------------------------------------------------------------------------------

[FORM OF REVERSE OF CERTIFICATE FOR

CONVERTIBLE PREFERENCE SHARES]

The Convertible Preference Shares shall be convertible in the manner and
accordance with the terms set forth in the Memorandum and Articles of
Association.

The Company shall furnish without charge to each Holder who so requests a
summary of the authority of the Board of Directors to determine variations for
future series within a class of shares and the designations, limitations,
preferences and relative, participating, optional or other special rights of
each class or series of share capital issued by the Company and the
qualifications, limitations or restrictions of such preferences or rights.



--------------------------------------------------------------------------------

NOTICE OF CONVERSION

(To be Executed by the Holder

in order to Convert the Convertible Preference Shares)

The undersigned hereby irrevocably elects to convert (the “Conversion”)
[            ] 7.00% Convertible Preference Shares (the “Convertible Preference
Shares”), of UTi Worldwide, Inc. (hereinafter called the “Company”), represented
by share certificate No(s). [•] (the “Convertible Preference Shares
Certificates”), into Ordinary Shares, no par value, of the Company (the
“Ordinary Shares”) according to the conditions of the Company’s Amended and
Restated Memorandum and Articles of Association (the “Memorandum and Articles of
Association”), as of the date written below. If Ordinary Shares are to be issued
in the name of a person other than the undersigned, the undersigned shall pay
all transfer taxes payable with respect thereto, if any. Each Convertible
Preference Shares Certificate (or evidence of loss, theft or destruction
thereof) is attached hereto.

Capitalized terms used but not defined herein shall have the meanings ascribed
thereto in or pursuant to the Memorandum and Articles of Association.

Date of Conversion:                                          
                       

Applicable Conversion Rate:                                     

Number of Convertible Preference Shares to be Converted:
                            

Ordinary Shares to be Issued:*                                          
               

Signature:                                                          

Name:                                                          

 

Address:**                                                    

Fax No.:                                                              

 

 

* The Company is not required to issue Ordinary Shares until the original
Convertible Preference Shares Certificate(s) (or evidence of loss, theft or
destruction thereof) to be converted are received by the Company or the
Conversion and Dividend Disbursing Agent.

** Address where Ordinary Shares and any other payments or certificates shall be
sent by the Company.



--------------------------------------------------------------------------------

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned assigns and transfers the Convertible
Preference Shares evidenced hereby to:

 

 

(Insert assignee’s social security or taxpayer identification number, if any)

 

 

 

 

 

 

 

(Insert address and zip code of assignee)

and irrevocably appoints:

 

 

 

 

 

as agent to transfer the Convertible Preference Shares evidenced hereby on the
books of the Transfer Agent. The agent may substitute another to act for him or
her.

Date:

Signature:                                                              

(Sign exactly as your name appears on the other side of this Certificate)

Signature Guarantee:                                                  

(Signature must be guaranteed by an “eligible guarantor institution” that is a
bank, stockbroker, savings and loan association or credit union meeting the
requirements of the Transfer Agent, which requirements include membership or
participation in the Securities Transfer Agents Medallion Program (“STAMP”) or
such other “signature guarantee program” as may be determined by the Transfer
Agent in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.)